Citation Nr: 0217977	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for bronchiectasis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2. The veteran's bronchiectasis is currently productive of 
FEV-1 of 49 percent of predicted value.

3.  The veteran is unable to secure or follow a 
substantially gainful occupation as a result of his 
service-connected bronchiectasis found in the instant 
decision to be ratable at 60 percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for 
bronchiectasis, have been met. 38 U.S.C.A.  §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.321, Part 4, 
including § 4.97, Diagnostic Codes 6600-6604 (2002). 

2.  A total rating based on individual unemployability due 
to the veteran's service-connected disability is 
warranted. 38 U.S.C.A. §§ 501, 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.25 
(2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that consideration has been 
given to the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)].  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  The VCAA is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based upon the submission 
of new and material evidence, which are not applicable in 
the instant case, the implementing regulations are also 
effective November 9, 2000.  In this case, the regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

The current standard of review for all claims is as 
follows.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  

In the March 2002 statement of the case (SOC), the RO 
denied the veteran's claims based on the substantive 
merits, in accordance with the standard of review 
articulated in this decision.  The Board finds, therefore, 
that the RO has adjudicated the veteran's claims under the 
correct standard.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  VA has a duty to notify the claimant 
and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 [now codified as 
amended at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied.  Review of the record shows that 
in an August 2000 letter, the RO outlined in full detail 
exactly what evidence the veteran needed to submit with 
respect to his claims, i.e. evidence showing an increase 
in severity of his service-connected bronchiectasis, to 
include any clinical or laboratory findings or recent 
treatment at a VA medical facility.  Further, the rating 
criteria necessary to warrant an increased rating and TDIU 
was provided in the March 2002 SOC. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  
The veteran's service medical records and service 
personnel records have been associated with the claims 
folder.  VA outpatient treatment records and private 
medical records have also been obtained.  The veteran was 
afforded VA examinations in connection with his claim in 
September 2000 and April 2001.  While Social Security 
Disability records have not been obtained, in light of the 
Board's decision to grant an increased rating and TDIU, 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his claims.  The veteran has not identified, 
and the Board is not aware of, any additional outstanding 
evidence.  In sum, the facts relevant to the veteran's 
claims have been properly developed, and there is no 
further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claims.  Accordingly, 
the Board will address the merits of the veteran's claims.

I. Entitlement to an increased rating for bronchiectasis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.

The veteran's bronchiectasis, is currently rated under 
38 C.F.R. § 4.97, Diagnostic Code 6601, as 30 percent 
disabling.  The Board has thoroughly reviewed all the 
evidence of record and after careful consideration finds 
that the veteran's bronchiectasis, more nearly 
approximates the criteria for a 60 percent evaluation 
under diagnostic code 6600 for chronic bronchitis. See 
38 C.F.R. §§ 4.3, 4.7.  In this regard, there is no 
evidence of bronchiectasis with incapacitating episodes of 
infection of four to six weeks total duration per year to 
warrant a 60 percent rating under diagnostic code 6601.  
See 38 C.F.R. § 4.97.  While there is some findings of 
bronchiectasis productive of cough with purulent sputum, 
there has been no evidence that it is associated with 
anorexia, weight loss, and frank hemoptysis and requiring 
antibiotic usage almost continuously to also warrant a 60 
percent rating, e.g. upon VA examination in September 
2000, the veteran's weight was unchanged. There is also no 
evidence of bronchiectasis with incapacitating episodes of 
infection at least six weeks total duration per year, to 
warrant a 100 percent rating under diagnostic code 6601. 
Id.

However, the Board finds that there is evidence of severe 
pulmonary ventilatory defect on pulmonary function tests 
(PFTs).  PFTs taken in February 2001 show that the 
veteran's FEV-1 was 47.1 percent of predicted value, 
FEV1/FVC was 62 percent of actual value, and DLCO-SB was 
46 percent of predicted value.  Spirometry revealed the 
presence of a severe obstructive ventilatory defect.  
Bronchodilator was administered and resulted in no 
significant improvement.  Lung volumes revealed air-
trapping consistent with obstructive airway disease.

Upon VA examination in April 2001, spirometry again 
revealed the presence of severe obstructive ventilatory 
defects. FEV-1 was 49 percent of predicted value and 
FEV1/FVC was 63 percent of actual value.  The examiner 
indicated that there was no significant change in 
spirometry compared with 2 months ago when a complete 
study was performed.  The pulmonologist concluded that the 
veteran had severe obstructive ventilatory defect on PFTs 
and a clinical history and symptoms consistent with 
chronic obstructive pulmonary disease (COPD), which was 
most likely related to tobacco use.  It was further 
indicated that it was very difficult to say whether the 
service-connected bronchiectasis was also progressing 
and/or contributing to the veteran's current 
symptomatology.

The Board does acknowledge that the veteran's medical 
record is not without some measure of ambiguity regarding 
the disabling characteristics of the veteran's service-
connected bronchiectasis as compared to the non-service 
connected COPD. 
 
The need to distinguish the effects of one 
condition from those of another is not unique to 
mental disorders, but occurs whenever two 
conditions, one service connected and one not, 
affect similar functions or anatomic areas.  When 
it is not possible to separate the effects of the 
conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue 
be resolved in the claimant's favor, clearly 
dictate that such signs and symptoms be attributed 
to the service- connected condition.  See 61 Fed. 
Reg. 52698 (1996)(commentary accompanying 
amendments to VA regulations governing the rating 
of mental disorders).
Thus, the signs and symptoms of ventilatory defects are 
attributed to the service-connected bronchiectasis. 
Accordingly, the criteria for the assignment of a 60 
percent rating for bronchiectasis under the analogous 
criteria for chronic bronchitis have probably been met. 

While a 60 percent evaluation is warranted, there is no 
evidence of: FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV1/FVC less than 40 percent, or; 
DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than the 15ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
cor pulmonale, or; right ventricular hypertrophy, or; 
pulmonary hypertension, or; episodes of acute respiratory 
failure, or; requires outpatient oxygen therapy, to 
warrant a 100 percent rating. See 38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6603, 6604.  There is also no 
evidence of bronchial asthma with FEV-1 less than 40 
percent of predicted value, or; FEV1/FVC less than 40 
percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or 
immunosuppressive medications to warrant a 100 percent 
evaluation under diagnostic code 6602.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
bronchiectasis, and its effects on the veteran's earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating. 
See 38 C.F.R. § 4.1.  At present, however, there is no 
basis for assignment of an evaluation other than those 
noted above.  

The evidence does not reflect that application of the 
regular schedular standards is rendered impracticable, 
except to the extent note subsequently in this decision.  
Hence, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



II.  Entitlement to a total disability rating based on 
individual unemployability.

Generally, total disability will be considered to exist 
when there is present any impairment of mind or body that 
is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation. See 
38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability 
or combination of disabilities for which the Schedule for 
Rating Disabilities prescribes a 100 disability evaluation 
or, with less disability, if certain criteria are met. Id.   
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be 
assigned when it is found that the disabled person is 
unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result 
of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more. See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

The veteran is service-connected for bronchiectasis, 
previously evaluated as 30 percent disabling.  Pursuant to 
the decision above, the veteran has been awarded an 
increase to 60 percent disabling for bronchiectasis.   
Thus, he now meets the statutory percentage requirements 
for a total disability rating. See 38 C.F.R. 
§ 4.16(a).  

The Board has reviewed the veteran's records, including 
his private and VA medical records, the September 2000 and 
April 2001 VA medical examination reports, and the August 
1998 and the February and April 2001 pulmonary function 
tests, and finds that a total disability rating is 
warranted based on the veteran's inability to secure and 
maintain substantially gainful employment.  In the 
veteran's September 2000 TDIU application, he indicated 
the following: he had two years of high school; he has not 
worked since June 1999, when he became too disabled to 
work; and that, his service-connected lung disability 
prevented him from securing or following any substantially 
gainful occupation.  

While the Board notes that the medical evidence of record 
indicates that veteran also has symptoms consistent with 
COPD most likely related to tobacco use, the Board finds 
the evidence in relative equipoise as to the cause of his 
severe obstructive ventilatory defect and moreover, the 
cause of his inability to maintain gainful employment.  In 
this regard, VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability 
Benefits, received in January 2001 from Oaktree Inn, 
indicates that the veteran last worked in June 1999 due to 
health reasons.  Specific ailments were not listed.  The 
veteran himself has repeatedly stated that he is a 
recipient of Social Security Disability due to his 
service-connected bronchiectasis.  There is no evidence of 
record to dispute his assertion or doubt otherwise.

There is no dispute that the veteran has been unemployed 
since June 1999.  There is relatively scant doubt that 
respiratory problems were involved in the termination of 
employment.  Although earlier dispositions seem to place 
considerable weight on a non-service-connected respiratory 
disability, there is no unequivocal medical opinion 
supporting that theory.  Accordingly, the preponderance of 
the evidence is not against the veteran on this matter and 
the veteran's claim for entitlement to TDIU is granted.

ORDER

Entitlement to a 60 percent evaluation for bronchiectasis 
is granted, subject to controlling regulations affecting 
the payment of monetary awards.  

Entitlement to a total disability rating based on 
individual unemployability, due to  service-connected 
disability, is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

